WELLS, Judge.
In Lovell v. Insurance Co., 302 N.C. 150, 274 S.E. 2d 170 (1981), our Supreme Court recognized the right of an innocent spouse to recover on a homeowner insurance policy where the property loss is caused by the wrongful acts of the other spouse. Although Nationwide agrees that the “innocent spouse doctrine” should apply in this case, it contests the manner in which the court below calculated the defendant’s recovery. Nationwide argues that it should pay Ms. Pittman one-half of the agreed loss of *758$40,034.34, with the defendant then responsible for the mortgages on the property. Nationwide’s rationale is that, since Ms. Pittman was jointly and severally liable on the notes, she bore the risk of paying the full amount of the indebtedness and should be liable for it under these circumstances. The court below disagreed, basing its calculations upon Lovell. In that case, the Supreme Court directed that the insurance company pay the wife half of the amount left over after the mortgagees were paid. Using that same calculation, the result in the case at bar is that defendant was entitled to $11,742.00 — the distribution ordered by the court below. Since the trial court correctly based its formula on the one set out by our Supreme Court in Lovell, we are bound by that decision and therefore affirm.
Affirmed.
Chief Judge HEDRICK and Judge WEBB concur.